UNIVERSAL FOREST PRODUCTS, INC.

4.20% SENIOR SERIES C NOTE DUE 14 JUNE 2028

No. C-1
ORIGINAL PRINCIPAL AMOUNT: $10,000,000
ORIGINAL ISSUE DATE: 14 June 2018
INTEREST RATE: 4.20%
INTEREST PAYMENT DATES: 17 June and 17 December of each year, commencing on 17
December 2018
FINAL MATURITY DATE: 14 June 2028
PRINCIPAL PREPAYMENT DATES AND AMOUNTS: None. Bullet due at maturity 
PPN: 913543 C#9

FOR VALUE RECEIVED, the undersigned, Universal Forest Products, Inc., a
corporation organized and existing under the laws of the State of Michigan
(herein called the “Company”), hereby promises to pay to THE PRUDENTIAL
INSURANCE COMPANY OF AMERICA, or registered assigns, the principal sum of TEN
MILLION DOLLARS on the Final Maturity Date specified above with interest
(computed on the basis of a 360-day year—30-day month) on the unpaid balance
thereof at the Interest Rate per annum specified above from the date hereof,
payable on each Interest Payment Date specified above and on the Final Maturity
Date specified above, commencing with the Interest Payment Date next succeeding
the date hereof.  The Company agrees to pay interest on overdue principal
(including any overdue optional prepayment of principal) and premium, if any,
and (to the extent legally enforceable) on any overdue installment of interest,
at the Overdue Rate after the due date, whether by acceleration or otherwise,
until paid.  “Overdue Rate” shall mean the lesser of (a) the maximum interest
rate permitted by law, and (b) the greater of (ii) the Interest Rate specified
above plus 2.00% per annum or (b) the rate of interest publicly announced by
JPMorgan Chase Bank, National Association, from time to time in New York City as
its Prime Rate plus 2.00% per annum.

Both the principal hereof and interest hereon are payable at the principal
office of the Company in Grand Rapids, Michigan in coin or currency of the
United States of America which at the time of payment shall be legal tender for
the payment of public and private debts.  If any amount of principal, premium,
if any, or interest on or in respect of this Note becomes due and payable on any
date which is not a Business Day, such amount shall be payable on the
immediately succeeding Business Day without including the additional days
elapsed in the computation of the interest payable on such next succeeding
Business Day; provided that if the maturity date of this Note is a date other
than a Business Day, the payment otherwise due on such maturity date shall be
made on the next succeeding Business Day and shall include the additional days
elapsed in the computation of interest payable on such next succeeding Business
Day.  “Business Day” means any day other than a Saturday, Sunday or other day on
which banks in either Grand Rapids, Michigan or New York, New York are required
by law to close or are customarily closed.

This Note is one of the 4.20% Series C Senior Notes, due 14 June 2028 of the
Company in the original aggregate principal amount of $40,000,000, which,
together with the 3.89% Series A Senior Notes, due December 17, 2022, of the
Company in the original aggregate principal amount



--------------------------------------------------------------------------------

 



of $35,000,000, the 3.98% Series B Senior Notes, due December 17, 2024, of the
Company in the original aggregate principal amount of $40,000,000, the 4.27%
Series D Senior Notes, due June 14, 2030 of the Company in the original
aggregate principal amount of $35,000,000, and any other Shelf Notes (as defined
in the Note Agreement hereafter mentioned), are issued or to be issued under and
pursuant to the terms and provisions of the Note Purchase and Private Shelf
Agreement, dated as of December 17, 2012 (as amended, the “Note Agreement”),
between the Company, on the one hand, and PGIM, Inc. (formally known as
Prudential Investment Management, Inc.), the Initial Purchasers named in the
Purchaser Schedule attached thereto and each Prudential Affiliate which becomes
party thereto, on the other hand, and the holder hereof is entitled equally and
ratably with the holders of all other Notes outstanding under the Note Agreement
to all the benefits provided for thereby or referred to therein.  Reference is
hereby made to the Note Agreement for a statement of such rights and benefits.

This Note and the other Notes outstanding under the Note Agreement may be
declared due prior to their expressed maturity dates and certain prepayments are
required to be made thereon, all in the events, on the terms and in the manner
and amounts as provided in the Note Agreements.

The Notes are not subject to prepayment or redemption at the option of the
Company prior to their expressed maturity dates except on the terms and
conditions and in the amounts and with the premium, if any, set forth in the
Note Agreement.

This Note is registered on the books of the Company and is transferable only by
surrender thereof at the principal office of the Company duly endorsed or
accompanied by a written instrument of transfer duly executed by the registered
holder of this Note or its attorney duly authorized in writing.  Payment of or
on account of principal, premium, if any, and interest on this Note shall be
made only to or upon the order in writing of the registered holder.

[Signature Page Follows]

 

 





--------------------------------------------------------------------------------

 



This Note and said Note Agreement are governed by and construed in accordance
with the law of Illinois (excluding any conflicts of law rules which would
otherwise cause this note to be construed or enforced in accordance with the
laws of any other jurisdiction), including all matters of construction, validity
and performance.

Universal Forest Products, Inc.



By:_________________________________________________
Title:

 





--------------------------------------------------------------------------------

 



UNIVERSAL FOREST PRODUCTS, INC.

4.20% SENIOR SERIES C NOTE DUE 14 JUNE 2028

No. C-2
ORIGINAL PRINCIPAL AMOUNT: $1,000,000
ORIGINAL ISSUE DATE: 14 June 2018
INTEREST RATE: 4.20%
INTEREST PAYMENT DATES: 17 June and 17 December of each year, commencing on 17
December 2018
FINAL MATURITY DATE: 14 June 2028
PRINCIPAL PREPAYMENT DATES AND AMOUNTS: None. Bullet due at maturity 
PPN: 913543 C#9

FOR VALUE RECEIVED, the undersigned, Universal Forest Products, Inc., a
corporation organized and existing under the laws of the State of Michigan
(herein called the “Company”), hereby promises to pay to THE PRUDENTIAL
INSURANCE COMPANY OF AMERICA, or registered assigns, the principal sum of ONE
MILLION DOLLARS on the Final Maturity Date specified above with interest
(computed on the basis of a 360-day year—30-day month) on the unpaid balance
thereof at the Interest Rate per annum specified above from the date hereof,
payable on each Interest Payment Date specified above and on the Final Maturity
Date specified above, commencing with the Interest Payment Date next succeeding
the date hereof.  The Company agrees to pay interest on overdue principal
(including any overdue optional prepayment of principal) and premium, if any,
and (to the extent legally enforceable) on any overdue installment of interest,
at the Overdue Rate after the due date, whether by acceleration or otherwise,
until paid.  “Overdue Rate” shall mean the lesser of (a) the maximum interest
rate permitted by law, and (b) the greater of (ii) the Interest Rate specified
above plus 2.00% per annum or (b) the rate of interest publicly announced by
JPMorgan Chase Bank, National Association, from time to time in New York City as
its Prime Rate plus 2.00% per annum.

Both the principal hereof and interest hereon are payable at the principal
office of the Company in Grand Rapids, Michigan in coin or currency of the
United States of America which at the time of payment shall be legal tender for
the payment of public and private debts.  If any amount of principal, premium,
if any, or interest on or in respect of this Note becomes due and payable on any
date which is not a Business Day, such amount shall be payable on the
immediately succeeding Business Day without including the additional days
elapsed in the computation of the interest payable on such next succeeding
Business Day; provided that if the maturity date of this Note is a date other
than a Business Day, the payment otherwise due on such maturity date shall be
made on the next succeeding Business Day and shall include the additional days
elapsed in the computation of interest payable on such next succeeding Business
Day.  “Business Day” means any day other than a Saturday, Sunday or other day on
which banks in either Grand Rapids, Michigan or New York, New York are required
by law to close or are customarily closed.

This Note is one of the 4.20% Series C Senior Notes, due 14 June 2028 of the
Company in the original aggregate principal amount of $40,000,000, which,
together with the 3.89% Series A Senior Notes, due December 17, 2022, of the
Company in the original aggregate principal amount



--------------------------------------------------------------------------------

 



of $35,000,000, the 3.98% Series B Senior Notes, due December 17, 2024, of the
Company in the original aggregate principal amount of $40,000,000, the 4.27%
Series D Senior Notes, due June 14, 2030 of the Company in the original
aggregate principal amount of $35,000,000, and any other Shelf Notes (as defined
in the Note Agreement hereafter mentioned), are issued or to be issued under and
pursuant to the terms and provisions of the Note Purchase and Private Shelf
Agreement, dated as of December 17, 2012 (as amended, the “Note Agreement”),
between the Company, on the one hand, and PGIM, Inc. (formally known as
Prudential Investment Management, Inc.), the Initial Purchasers named in the
Purchaser Schedule attached thereto and each Prudential Affiliate which becomes
party thereto, on the other hand, and the holder hereof is entitled equally and
ratably with the holders of all other Notes outstanding under the Note Agreement
to all the benefits provided for thereby or referred to therein.  Reference is
hereby made to the Note Agreement for a statement of such rights and benefits.

This Note and the other Notes outstanding under the Note Agreement may be
declared due prior to their expressed maturity dates and certain prepayments are
required to be made thereon, all in the events, on the terms and in the manner
and amounts as provided in the Note Agreements.

The Notes are not subject to prepayment or redemption at the option of the
Company prior to their expressed maturity dates except on the terms and
conditions and in the amounts and with the premium, if any, set forth in the
Note Agreement.

This Note is registered on the books of the Company and is transferable only by
surrender thereof at the principal office of the Company duly endorsed or
accompanied by a written instrument of transfer duly executed by the registered
holder of this Note or its attorney duly authorized in writing.  Payment of or
on account of principal, premium, if any, and interest on this Note shall be
made only to or upon the order in writing of the registered holder.

[Signature Page Follows]

 

 





--------------------------------------------------------------------------------

 



This Note and said Note Agreement are governed by and construed in accordance
with the law of Illinois (excluding any conflicts of law rules which would
otherwise cause this note to be construed or enforced in accordance with the
laws of any other jurisdiction), including all matters of construction, validity
and performance.

Universal Forest Products, Inc.



By:_________________________________________________
Title:

 

 





--------------------------------------------------------------------------------

 



 

UNIVERSAL FOREST PRODUCTS, INC.

4.20% SENIOR SERIES C NOTE DUE 14 JUNE 2028

No. C-3
ORIGINAL PRINCIPAL AMOUNT: $19,000,000
ORIGINAL ISSUE DATE: 14 June 2018
INTEREST RATE: 4.20%
INTEREST PAYMENT DATES: 17 June and 17 December of each year, commencing on 17
December 2018
FINAL MATURITY DATE: 14 June 2028
PRINCIPAL PREPAYMENT DATES AND AMOUNTS: None. Bullet due at maturity 
PPN: 913543 C#9

FOR VALUE RECEIVED, the undersigned, Universal Forest Products, Inc., a
corporation organized and existing under the laws of the State of Michigan
(herein called the “Company”), hereby promises to pay to THE GIBRALTAR LIFE
INSURANCE CO., LTD., or registered assigns, the principal sum of NINETEEN
MILLION DOLLARS on the Final Maturity Date specified above with interest
(computed on the basis of a 360-day year—30-day month) on the unpaid balance
thereof at the Interest Rate per annum specified above from the date hereof,
payable on each Interest Payment Date specified above and on the Final Maturity
Date specified above, commencing with the Interest Payment Date next succeeding
the date hereof.  The Company agrees to pay interest on overdue principal
(including any overdue optional prepayment of principal) and premium, if any,
and (to the extent legally enforceable) on any overdue installment of interest,
at the Overdue Rate after the due date, whether by acceleration or otherwise,
until paid.  “Overdue Rate” shall mean the lesser of (a) the maximum interest
rate permitted by law, and (b) the greater of (ii) the Interest Rate specified
above plus 2.00% per annum or (b) the rate of interest publicly announced by
JPMorgan Chase Bank, National Association, from time to time in New York City as
its Prime Rate plus 2.00% per annum.

Both the principal hereof and interest hereon are payable at the principal
office of the Company in Grand Rapids, Michigan in coin or currency of the
United States of America which at the time of payment shall be legal tender for
the payment of public and private debts.  If any amount of principal, premium,
if any, or interest on or in respect of this Note becomes due and payable on any
date which is not a Business Day, such amount shall be payable on the
immediately succeeding Business Day without including the additional days
elapsed in the computation of the interest payable on such next succeeding
Business Day; provided that if the maturity date of this Note is a date other
than a Business Day, the payment otherwise due on such maturity date shall be
made on the next succeeding Business Day and shall include the additional days
elapsed in the computation of interest payable on such next succeeding Business
Day.  “Business Day” means any day other than a Saturday, Sunday or other day on
which banks in either Grand Rapids, Michigan or New York, New York are required
by law to close or are customarily closed.





--------------------------------------------------------------------------------

 



This Note is one of the 4.20% Series C Senior Notes, due 14 June 2028 of the
Company in the original aggregate principal amount of $40,000,000, which,
together with the 3.89% Series A Senior Notes, due December 17, 2022, of the
Company in the original aggregate principal amount of $35,000,000, the 3.98%
Series B Senior Notes, due December 17, 2024, of the Company in the original
aggregate principal amount of $40,000,000, the 4.27% Series D Senior Notes, due
June 14, 2030 of the Company in the original aggregate principal amount of
$35,000,000, and any other Shelf Notes (as defined in the Note Agreement
hereafter mentioned), are issued or to be issued under and pursuant to the terms
and provisions of the Note Purchase and Private Shelf Agreement, dated as of
December 17, 2012 (as amended, the “Note Agreement”), between the Company, on
the one hand, and PGIM, Inc. (formally known as Prudential Investment
Management, Inc.), the Initial Purchasers named in the Purchaser Schedule
attached thereto and each Prudential Affiliate which becomes party thereto, on
the other hand, and the holder hereof is entitled equally and ratably with the
holders of all other Notes outstanding under the Note Agreement to all the
benefits provided for thereby or referred to therein.  Reference is hereby made
to the Note Agreement for a statement of such rights and benefits.

This Note and the other Notes outstanding under the Note Agreement may be
declared due prior to their expressed maturity dates and certain prepayments are
required to be made thereon, all in the events, on the terms and in the manner
and amounts as provided in the Note Agreements.

The Notes are not subject to prepayment or redemption at the option of the
Company prior to their expressed maturity dates except on the terms and
conditions and in the amounts and with the premium, if any, set forth in the
Note Agreement.

This Note is registered on the books of the Company and is transferable only by
surrender thereof at the principal office of the Company duly endorsed or
accompanied by a written instrument of transfer duly executed by the registered
holder of this Note or its attorney duly authorized in writing.  Payment of or
on account of principal, premium, if any, and interest on this Note shall be
made only to or upon the order in writing of the registered holder.

[Signature Page Follows]

 

 





--------------------------------------------------------------------------------

 



This Note and said Note Agreement are governed by and construed in accordance
with the law of Illinois (excluding any conflicts of law rules which would
otherwise cause this note to be construed or enforced in accordance with the
laws of any other jurisdiction), including all matters of construction, validity
and performance.

Universal Forest Products, Inc.



By:_________________________________________________
Title:

 

 





--------------------------------------------------------------------------------

 



UNIVERSAL FOREST PRODUCTS, INC.

4.20% SENIOR SERIES C NOTE DUE 14 JUNE 2028

No. C-4
ORIGINAL PRINCIPAL AMOUNT: $5,000,000
ORIGINAL ISSUE DATE: 14 June 2018
INTEREST RATE: 4.20%
INTEREST PAYMENT DATES: 17 June and 17 December of each year, commencing on 17
December 2018
FINAL MATURITY DATE: 14 June 2028
PRINCIPAL PREPAYMENT DATES AND AMOUNTS: None. Bullet due at maturity 
PPN: 913543 C#9

FOR VALUE RECEIVED, the undersigned, Universal Forest Products, Inc., a
corporation organized and existing under the laws of the State of Michigan
(herein called the “Company”), hereby promises to pay to MUTUAL OF OMAHA
INSURANCE COMPANY, or registered assigns, the principal sum of FIVE
MILLION DOLLARS on the Final Maturity Date specified above with interest
(computed on the basis of a 360-day year—30-day month) on the unpaid balance
thereof at the Interest Rate per annum specified above from the date hereof,
payable on each Interest Payment Date specified above and on the Final Maturity
Date specified above, commencing with the Interest Payment Date next succeeding
the date hereof.  The Company agrees to pay interest on overdue principal
(including any overdue optional prepayment of principal) and premium, if any,
and (to the extent legally enforceable) on any overdue installment of interest,
at the Overdue Rate after the due date, whether by acceleration or otherwise,
until paid.  “Overdue Rate” shall mean the lesser of (a) the maximum interest
rate permitted by law, and (b) the greater of (ii) the Interest Rate specified
above plus 2.00% per annum or (b) the rate of interest publicly announced by
JPMorgan Chase Bank, National Association, from time to time in New York City as
its Prime Rate plus 2.00% per annum.

Both the principal hereof and interest hereon are payable at the principal
office of the Company in Grand Rapids, Michigan in coin or currency of the
United States of America which at the time of payment shall be legal tender for
the payment of public and private debts.  If any amount of principal, premium,
if any, or interest on or in respect of this Note becomes due and payable on any
date which is not a Business Day, such amount shall be payable on the
immediately succeeding Business Day without including the additional days
elapsed in the computation of the interest payable on such next succeeding
Business Day; provided that if the maturity date of this Note is a date other
than a Business Day, the payment otherwise due on such maturity date shall be
made on the next succeeding Business Day and shall include the additional days
elapsed in the computation of interest payable on such next succeeding Business
Day.  “Business Day” means any day other than a Saturday, Sunday or other day on
which banks in either Grand Rapids, Michigan or New York, New York are required
by law to close or are customarily closed.

This Note is one of the 4.20% Series C Senior Notes, due 14 June 2028 of the
Company in the original aggregate principal amount of $40,000,000, which,
together with the 3.89% Series A Senior Notes, due December 17, 2022, of the
Company in the original aggregate principal amount



--------------------------------------------------------------------------------

 



of $35,000,000, the 3.98% Series B Senior Notes, due December 17, 2024, of the
Company in the original aggregate principal amount of $40,000,000, the 4.27%
Series D Senior Notes, due June 14, 2030 of the Company in the original
aggregate principal amount of $35,000,000, and any other Shelf Notes (as defined
in the Note Agreement hereafter mentioned), are issued or to be issued under and
pursuant to the terms and provisions of the Note Purchase and Private Shelf
Agreement, dated as of December 17, 2012 (as amended, the “Note Agreement”),
between the Company, on the one hand, and PGIM, Inc. (formally known as
Prudential Investment Management, Inc.), the Initial Purchasers named in the
Purchaser Schedule attached thereto and each Prudential Affiliate which becomes
party thereto, on the other hand, and the holder hereof is entitled equally and
ratably with the holders of all other Notes outstanding under the Note Agreement
to all the benefits provided for thereby or referred to therein.  Reference is
hereby made to the Note Agreement for a statement of such rights and benefits.

This Note and the other Notes outstanding under the Note Agreement may be
declared due prior to their expressed maturity dates and certain prepayments are
required to be made thereon, all in the events, on the terms and in the manner
and amounts as provided in the Note Agreements.

The Notes are not subject to prepayment or redemption at the option of the
Company prior to their expressed maturity dates except on the terms and
conditions and in the amounts and with the premium, if any, set forth in the
Note Agreement.

This Note is registered on the books of the Company and is transferable only by
surrender thereof at the principal office of the Company duly endorsed or
accompanied by a written instrument of transfer duly executed by the registered
holder of this Note or its attorney duly authorized in writing.  Payment of or
on account of principal, premium, if any, and interest on this Note shall be
made only to or upon the order in writing of the registered holder.

[Signature Page Follows]

 

 





--------------------------------------------------------------------------------

 



This Note and said Note Agreement are governed by and construed in accordance
with the law of Illinois (excluding any conflicts of law rules which would
otherwise cause this note to be construed or enforced in accordance with the
laws of any other jurisdiction), including all matters of construction, validity
and performance.

Universal Forest Products, Inc.



By:_________________________________________________
Title:

 

 





--------------------------------------------------------------------------------

 



UNIVERSAL FOREST PRODUCTS, INC.

4.20% SENIOR SERIES C NOTE DUE 14 JUNE 2028

No. C-5
ORIGINAL PRINCIPAL AMOUNT: $5,000,000
ORIGINAL ISSUE DATE: 14 June 2018
INTEREST RATE: 4.20%
INTEREST PAYMENT DATES: 17 June and 17 December of each year, commencing on 17
December 2018
FINAL MATURITY DATE: 14 June 2028
PRINCIPAL PREPAYMENT DATES AND AMOUNTS: None. Bullet due at maturity 
PPN: 913543 C#9

FOR VALUE RECEIVED, the undersigned, Universal Forest Products, Inc., a
corporation organized and existing under the laws of the State of Michigan
(herein called the “Company”), hereby promises to pay to UNITED OF OMAHA LIFE
INSURANCE COMPANY, or registered assigns, the principal sum of FIVE
MILLION DOLLARS on the Final Maturity Date specified above with interest
(computed on the basis of a 360-day year—30-day month) on the unpaid balance
thereof at the Interest Rate per annum specified above from the date hereof,
payable on each Interest Payment Date specified above and on the Final Maturity
Date specified above, commencing with the Interest Payment Date next succeeding
the date hereof.  The Company agrees to pay interest on overdue principal
(including any overdue optional prepayment of principal) and premium, if any,
and (to the extent legally enforceable) on any overdue installment of interest,
at the Overdue Rate after the due date, whether by acceleration or otherwise,
until paid.  “Overdue Rate” shall mean the lesser of (a) the maximum interest
rate permitted by law, and (b) the greater of (ii) the Interest Rate specified
above plus 2.00% per annum or (b) the rate of interest publicly announced by
JPMorgan Chase Bank, National Association, from time to time in New York City as
its Prime Rate plus 2.00% per annum.

Both the principal hereof and interest hereon are payable at the principal
office of the Company in Grand Rapids, Michigan in coin or currency of the
United States of America which at the time of payment shall be legal tender for
the payment of public and private debts.  If any amount of principal, premium,
if any, or interest on or in respect of this Note becomes due and payable on any
date which is not a Business Day, such amount shall be payable on the
immediately succeeding Business Day without including the additional days
elapsed in the computation of the interest payable on such next succeeding
Business Day; provided that if the maturity date of this Note is a date other
than a Business Day, the payment otherwise due on such maturity date shall be
made on the next succeeding Business Day and shall include the additional days
elapsed in the computation of interest payable on such next succeeding Business
Day.  “Business Day” means any day other than a Saturday, Sunday or other day on
which banks in either Grand Rapids, Michigan or New York, New York are required
by law to close or are customarily closed.

This Note is one of the 4.20% Series C Senior Notes, due 14 June 2028 of the
Company in the original aggregate principal amount of $40,000,000, which,
together with the 3.89% Series A Senior Notes, due December 17, 2022, of the
Company in the original aggregate principal amount



--------------------------------------------------------------------------------

 



of $35,000,000, the 3.98% Series B Senior Notes, due December 17, 2024, of the
Company in the original aggregate principal amount of $40,000,000, the 4.27%
Series D Senior Notes, due June 14, 2030 of the Company in the original
aggregate principal amount of $35,000,000, and any other Shelf Notes (as defined
in the Note Agreement hereafter mentioned), are issued or to be issued under and
pursuant to the terms and provisions of the Note Purchase and Private Shelf
Agreement, dated as of December 17, 2012 (as amended, the “Note Agreement”),
between the Company, on the one hand, and PGIM, Inc. (formally known as
Prudential Investment Management, Inc.), the Initial Purchasers named in the
Purchaser Schedule attached thereto and each Prudential Affiliate which becomes
party thereto, on the other hand, and the holder hereof is entitled equally and
ratably with the holders of all other Notes outstanding under the Note Agreement
to all the benefits provided for thereby or referred to therein.  Reference is
hereby made to the Note Agreement for a statement of such rights and benefits.

This Note and the other Notes outstanding under the Note Agreement may be
declared due prior to their expressed maturity dates and certain prepayments are
required to be made thereon, all in the events, on the terms and in the manner
and amounts as provided in the Note Agreements.

The Notes are not subject to prepayment or redemption at the option of the
Company prior to their expressed maturity dates except on the terms and
conditions and in the amounts and with the premium, if any, set forth in the
Note Agreement.

This Note is registered on the books of the Company and is transferable only by
surrender thereof at the principal office of the Company duly endorsed or
accompanied by a written instrument of transfer duly executed by the registered
holder of this Note or its attorney duly authorized in writing.  Payment of or
on account of principal, premium, if any, and interest on this Note shall be
made only to or upon the order in writing of the registered holder.

[Signature Page Follows]

 

 





--------------------------------------------------------------------------------

 



This Note and said Note Agreement are governed by and construed in accordance
with the law of Illinois (excluding any conflicts of law rules which would
otherwise cause this note to be construed or enforced in accordance with the
laws of any other jurisdiction), including all matters of construction, validity
and performance.

Universal Forest Products, Inc.



By:_________________________________________________
Title:



 





--------------------------------------------------------------------------------

 



UNIVERSAL FOREST PRODUCTS, INC.

4.27% SENIOR SERIES D NOTE DUE 14 JUNE 2030

No. D-1
ORIGINAL PRINCIPAL AMOUNT: $1,000,000
ORIGINAL ISSUE DATE: 14 June 2018
INTEREST RATE: 4.27%
INTEREST PAYMENT DATES: 17 June and 17 December of each year, commencing on 17
December 2018
FINAL MATURITY DATE: 14 June 2030
PRINCIPAL PREPAYMENT DATES AND AMOUNTS: None. Bullet due at maturity
PPN: 913543 D*2

FOR VALUE RECEIVED, the undersigned, Universal Forest Products, Inc., a
corporation organized and existing under the laws of the State of Michigan
(herein called the “Company”), hereby promises to pay to PRUDENTIAL LEGACY
INSURANCE COMPANY OF NEW JERSEY, or registered assigns, the principal sum of ONE
MILLION DOLLARS on the Final Maturity Date specified above with interest
(computed on the basis of a 360-day year—30-day month) on the unpaid balance
thereof at the Interest Rate per annum specified above from the date hereof,
payable on each Interest Payment Date specified above and on the Final Maturity
Date specified above, commencing with the Interest Payment Date next succeeding
the date hereof.  The Company agrees to pay interest on overdue principal
(including any overdue optional prepayment of principal) and premium, if any,
and (to the extent legally enforceable) on any overdue installment of interest,
at the Overdue Rate after the due date, whether by acceleration or otherwise,
until paid.  “Overdue Rate” shall mean the lesser of (a) the maximum interest
rate permitted by law, and (b) the greater of (ii) the Interest Rate specified
above plus 2.00% per annum or (b) the rate of interest publicly announced by
JPMorgan Chase Bank, National Association, from time to time in New York City as
its Prime Rate plus 2.00% per annum.

Both the principal hereof and interest hereon are payable at the principal
office of the Company in Grand Rapids, Michigan in coin or currency of the
United States of America which at the time of payment shall be legal tender for
the payment of public and private debts.  If any amount of principal, premium,
if any, or interest on or in respect of this Note becomes due and payable on any
date which is not a Business Day, such amount shall be payable on the
immediately succeeding Business Day without including the additional days
elapsed in the computation of the interest payable on such next succeeding
Business Day; provided that if the maturity date of this Note is a date other
than a Business Day, the payment otherwise due on such maturity date shall be
made on the next succeeding Business Day and shall include the additional days
elapsed in the computation of interest payable on such next succeeding Business
Day.  “Business Day” means any day other than a Saturday, Sunday or other day on
which banks in either Grand Rapids, Michigan or New York, New York are required
by law to close or are customarily closed.

This Note is one of the 4.27% Series D Senior Notes, due 14 June 2030 of the
Company in the original aggregate principal amount of $35,000,000, which,
together with the 3.89% Series A Senior Notes, due December 17, 2022, of the
Company in the original aggregate principal amount



--------------------------------------------------------------------------------

 



of $35,000,000, the 3.98% Series B Senior Notes, due December 17, 2024, of the
Company in the original aggregate principal amount of $40,000,000, the 4.20%
Series C Senior Notes, due June 14, 2028 of the Company in the original
aggregate principal amount of $40,000,000, and any other Shelf Notes (as defined
in the Note Agreement hereafter mentioned), are issued or to be issued under and
pursuant to the terms and provisions of the Note Purchase and Private Shelf
Agreement, dated as of December 17, 2012 (as amended, the “Note Agreement”),
between the Company, on the one hand, and PGIM, Inc. (formally known as
Prudential Investment Management, Inc.), the Initial Purchasers named in the
Purchaser Schedule attached thereto and each Prudential Affiliate which becomes
party thereto, on the other hand, and the holder hereof is entitled equally and
ratably with the holders of all other Notes outstanding under the Note Agreement
to all the benefits provided for thereby or referred to therein.  Reference is
hereby made to the Note Agreement for a statement of such rights and benefits.

This Note and the other Notes outstanding under the Note Agreement may be
declared due prior to their expressed maturity dates and certain prepayments are
required to be made thereon, all in the events, on the terms and in the manner
and amounts as provided in the Note Agreements.

The Notes are not subject to prepayment or redemption at the option of the
Company prior to their expressed maturity dates except on the terms and
conditions and in the amounts and with the premium, if any, set forth in the
Note Agreement.

This Note is registered on the books of the Company and is transferable only by
surrender thereof at the principal office of the Company duly endorsed or
accompanied by a written instrument of transfer duly executed by the registered
holder of this Note or its attorney duly authorized in writing.  Payment of or
on account of principal, premium, if any, and interest on this Note shall be
made only to or upon the order in writing of the registered holder.

[Signature Page Follows]

 

 





--------------------------------------------------------------------------------

 



This Note and said Note Agreement are governed by and construed in accordance
with the law of Illinois (excluding any conflicts of law rules which would
otherwise cause this note to be construed or enforced in accordance with the
laws of any other jurisdiction), including all matters of construction, validity
and performance.

Universal Forest Products, Inc.



By:_________________________________________________
Title:

 

 





--------------------------------------------------------------------------------

 



UNIVERSAL FOREST PRODUCTS, INC.

4.27% SENIOR SERIES D NOTE DUE 14 JUNE 2030

No. D-2
ORIGINAL PRINCIPAL AMOUNT: $8,450,000
ORIGINAL ISSUE DATE: 14 June 2018
INTEREST RATE: 4.27%
INTEREST PAYMENT DATES: 17 June and 17 December of each year, commencing on 17
December 2018
FINAL MATURITY DATE: 14 June 2030
PRINCIPAL PREPAYMENT DATES AND AMOUNTS: None. Bullet due at maturity
PPN: 913543 D*2

FOR VALUE RECEIVED, the undersigned, Universal Forest Products, Inc., a
corporation organized and existing under the laws of the State of Michigan
(herein called the “Company”), hereby promises to pay to THE GIBRALTAR LIFE
INSURANCE CO., LTD., or registered assigns, the principal sum of EIGHT MILLION
FOUR HUNDRED FIFTY THOUSAND DOLLARS on the Final Maturity Date specified above
with interest (computed on the basis of a 360-day year—30-day month) on the
unpaid balance thereof at the Interest Rate per annum specified above from the
date hereof, payable on each Interest Payment Date specified above and on the
Final Maturity Date specified above, commencing with the Interest Payment Date
next succeeding the date hereof.  The Company agrees to pay interest on overdue
principal (including any overdue optional prepayment of principal) and premium,
if any, and (to the extent legally enforceable) on any overdue installment of
interest, at the Overdue Rate after the due date, whether by acceleration or
otherwise, until paid.  “Overdue Rate” shall mean the lesser of (a) the maximum
interest rate permitted by law, and (b) the greater of (ii) the Interest Rate
specified above plus 2.00% per annum or (b) the rate of interest publicly
announced by JPMorgan Chase Bank, National Association, from time to time in New
York City as its Prime Rate plus 2.00% per annum.

Both the principal hereof and interest hereon are payable at the principal
office of the Company in Grand Rapids, Michigan in coin or currency of the
United States of America which at the time of payment shall be legal tender for
the payment of public and private debts.  If any amount of principal, premium,
if any, or interest on or in respect of this Note becomes due and payable on any
date which is not a Business Day, such amount shall be payable on the
immediately succeeding Business Day without including the additional days
elapsed in the computation of the interest payable on such next succeeding
Business Day; provided that if the maturity date of this Note is a date other
than a Business Day, the payment otherwise due on such maturity date shall be
made on the next succeeding Business Day and shall include the additional days
elapsed in the computation of interest payable on such next succeeding Business
Day.  “Business Day” means any day other than a Saturday, Sunday or other day on
which banks in either Grand Rapids, Michigan or New York, New York are required
by law to close or are customarily closed.

This Note is one of the 4.27% Series D Senior Notes, due 14 June 2030 of the
Company in the original aggregate principal amount of $35,000,000, which,
together with the 3.89% Series A Senior Notes, due December 17, 2022, of the
Company in the original aggregate principal amount



--------------------------------------------------------------------------------

 



of $35,000,000, the 3.98% Series B Senior Notes, due December 17, 2024, of the
Company in the original aggregate principal amount of $40,000,000, the 4.20%
Series C Senior Notes, due June 14, 2028 of the Company in the original
aggregate principal amount of $40,000,000, and any other Shelf Notes (as defined
in the Note Agreement hereafter mentioned), are issued or to be issued under and
pursuant to the terms and provisions of the Note Purchase and Private Shelf
Agreement, dated as of December 17, 2012 (as amended, the “Note Agreement”),
between the Company, on the one hand, and PGIM, Inc. (formally known as
Prudential Investment Management, Inc.), the Initial Purchasers named in the
Purchaser Schedule attached thereto and each Prudential Affiliate which becomes
party thereto, on the other hand, and the holder hereof is entitled equally and
ratably with the holders of all other Notes outstanding under the Note Agreement
to all the benefits provided for thereby or referred to therein.  Reference is
hereby made to the Note Agreement for a statement of such rights and benefits.

This Note and the other Notes outstanding under the Note Agreement may be
declared due prior to their expressed maturity dates and certain prepayments are
required to be made thereon, all in the events, on the terms and in the manner
and amounts as provided in the Note Agreements.

The Notes are not subject to prepayment or redemption at the option of the
Company prior to their expressed maturity dates except on the terms and
conditions and in the amounts and with the premium, if any, set forth in the
Note Agreement.

This Note is registered on the books of the Company and is transferable only by
surrender thereof at the principal office of the Company duly endorsed or
accompanied by a written instrument of transfer duly executed by the registered
holder of this Note or its attorney duly authorized in writing.  Payment of or
on account of principal, premium, if any, and interest on this Note shall be
made only to or upon the order in writing of the registered holder.

[Signature Page Follows]

 

 





--------------------------------------------------------------------------------

 



This Note and said Note Agreement are governed by and construed in accordance
with the law of Illinois (excluding any conflicts of law rules which would
otherwise cause this note to be construed or enforced in accordance with the
laws of any other jurisdiction), including all matters of construction, validity
and performance.

Universal Forest Products, Inc.



By:_________________________________________________
Title:

 





--------------------------------------------------------------------------------

 



UNIVERSAL FOREST PRODUCTS, INC.

4.27% SENIOR SERIES D NOTE DUE 14 JUNE 2030

No. D-3
ORIGINAL PRINCIPAL AMOUNT: $8,050,000
ORIGINAL ISSUE DATE: 14 June 2018
INTEREST RATE: 4.27%
INTEREST PAYMENT DATES: 17 June and 17 December of each year, commencing on 17
December 2018
FINAL MATURITY DATE: 14 June 2030
PRINCIPAL PREPAYMENT DATES AND AMOUNTS: None. Bullet due at maturity
PPN: 913543 D*2

FOR VALUE RECEIVED, the undersigned, Universal Forest Products, Inc., a
corporation organized and existing under the laws of the State of Michigan
(herein called the “Company”), hereby promises to pay to THE PRUDENTIAL LIFE
INSURANCE COMPANY, LTD., or registered assigns, the principal sum of EIGHT
MILLION FIFTY THOUSAND DOLLARS on the Final Maturity Date specified above with
interest (computed on the basis of a 360-day year—30-day month) on the unpaid
balance thereof at the Interest Rate per annum specified above from the date
hereof, payable on each Interest Payment Date specified above and on the Final
Maturity Date specified above, commencing with the Interest Payment Date next
succeeding the date hereof.  The Company agrees to pay interest on overdue
principal (including any overdue optional prepayment of principal) and premium,
if any, and (to the extent legally enforceable) on any overdue installment of
interest, at the Overdue Rate after the due date, whether by acceleration or
otherwise, until paid.  “Overdue Rate” shall mean the lesser of (a) the maximum
interest rate permitted by law, and (b) the greater of (ii) the Interest Rate
specified above plus 2.00% per annum or (b) the rate of interest publicly
announced by JPMorgan Chase Bank, National Association, from time to time in New
York City as its Prime Rate plus 2.00% per annum.

Both the principal hereof and interest hereon are payable at the principal
office of the Company in Grand Rapids, Michigan in coin or currency of the
United States of America which at the time of payment shall be legal tender for
the payment of public and private debts.  If any amount of principal, premium,
if any, or interest on or in respect of this Note becomes due and payable on any
date which is not a Business Day, such amount shall be payable on the
immediately succeeding Business Day without including the additional days
elapsed in the computation of the interest payable on such next succeeding
Business Day; provided that if the maturity date of this Note is a date other
than a Business Day, the payment otherwise due on such maturity date shall be
made on the next succeeding Business Day and shall include the additional days
elapsed in the computation of interest payable on such next succeeding Business
Day.  “Business Day” means any day other than a Saturday, Sunday or other day on
which banks in either Grand Rapids, Michigan or New York, New York are required
by law to close or are customarily closed.

This Note is one of the 4.27% Series D Senior Notes, due 14 June 2030 of the
Company in the original aggregate principal amount of $35,000,000, which,
together with the 3.89% Series A Senior Notes, due December 17, 2022, of the
Company in the original aggregate principal amount



--------------------------------------------------------------------------------

 



of $35,000,000, the 3.98% Series B Senior Notes, due December 17, 2024, of the
Company in the original aggregate principal amount of $40,000,000, the 4.20%
Series C Senior Notes, due June 14, 2028 of the Company in the original
aggregate principal amount of $40,000,000, and any other Shelf Notes (as defined
in the Note Agreement hereafter mentioned), are issued or to be issued under and
pursuant to the terms and provisions of the Note Purchase and Private Shelf
Agreement, dated as of December 17, 2012 (as amended, the “Note Agreement”),
between the Company, on the one hand, and PGIM, Inc. (formally known as
Prudential Investment Management, Inc.), the Initial Purchasers named in the
Purchaser Schedule attached thereto and each Prudential Affiliate which becomes
party thereto, on the other hand, and the holder hereof is entitled equally and
ratably with the holders of all other Notes outstanding under the Note Agreement
to all the benefits provided for thereby or referred to therein.  Reference is
hereby made to the Note Agreement for a statement of such rights and benefits.

This Note and the other Notes outstanding under the Note Agreement may be
declared due prior to their expressed maturity dates and certain prepayments are
required to be made thereon, all in the events, on the terms and in the manner
and amounts as provided in the Note Agreements.

The Notes are not subject to prepayment or redemption at the option of the
Company prior to their expressed maturity dates except on the terms and
conditions and in the amounts and with the premium, if any, set forth in the
Note Agreement.

This Note is registered on the books of the Company and is transferable only by
surrender thereof at the principal office of the Company duly endorsed or
accompanied by a written instrument of transfer duly executed by the registered
holder of this Note or its attorney duly authorized in writing.  Payment of or
on account of principal, premium, if any, and interest on this Note shall be
made only to or upon the order in writing of the registered holder.

[Signature Page Follows]

 

 





--------------------------------------------------------------------------------

 



This Note and said Note Agreement are governed by and construed in accordance
with the law of Illinois (excluding any conflicts of law rules which would
otherwise cause this note to be construed or enforced in accordance with the
laws of any other jurisdiction), including all matters of construction, validity
and performance.

Universal Forest Products, Inc.



By:_________________________________________________
Title:

 





--------------------------------------------------------------------------------

 



UNIVERSAL FOREST PRODUCTS, INC.

4.27% SENIOR SERIES D NOTE DUE 14 JUNE 2030

No. D-4
ORIGINAL PRINCIPAL AMOUNT: $17,500,000
ORIGINAL ISSUE DATE: 14 June 2018
INTEREST RATE: 4.27%
INTEREST PAYMENT DATES: 17 June and 17 December of each year, commencing on 17
December 2018
FINAL MATURITY DATE: 14 June 2030
PRINCIPAL PREPAYMENT DATES AND AMOUNTS: None. Bullet due at maturity
PPN: 913543 D*2

FOR VALUE RECEIVED, the undersigned, Universal Forest Products, Inc., a
corporation organized and existing under the laws of the State of Michigan
(herein called the “Company”), hereby promises to pay to THE LINCOLN NATIONAL
LIFE INSURANCE COMPANY, or registered assigns, the principal sum of SEVENTEEN
MILLION FIVE HUNDRED THOUSAND DOLLARS on the Final Maturity Date specified above
with interest (computed on the basis of a 360-day year—30-day month) on the
unpaid balance thereof at the Interest Rate per annum specified above from the
date hereof, payable on each Interest Payment Date specified above and on the
Final Maturity Date specified above, commencing with the Interest Payment Date
next succeeding the date hereof.  The Company agrees to pay interest on overdue
principal (including any overdue optional prepayment of principal) and premium,
if any, and (to the extent legally enforceable) on any overdue installment of
interest, at the Overdue Rate after the due date, whether by acceleration or
otherwise, until paid.  “Overdue Rate” shall mean the lesser of (a) the maximum
interest rate permitted by law, and (b) the greater of (ii) the Interest Rate
specified above plus 2.00% per annum or (b) the rate of interest publicly
announced by JPMorgan Chase Bank, National Association, from time to time in New
York City as its Prime Rate plus 2.00% per annum.

Both the principal hereof and interest hereon are payable at the principal
office of the Company in Grand Rapids, Michigan in coin or currency of the
United States of America which at the time of payment shall be legal tender for
the payment of public and private debts.  If any amount of principal, premium,
if any, or interest on or in respect of this Note becomes due and payable on any
date which is not a Business Day, such amount shall be payable on the
immediately succeeding Business Day without including the additional days
elapsed in the computation of the interest payable on such next succeeding
Business Day; provided that if the maturity date of this Note is a date other
than a Business Day, the payment otherwise due on such maturity date shall be
made on the next succeeding Business Day and shall include the additional days
elapsed in the computation of interest payable on such next succeeding Business
Day.  “Business Day” means any day other than a Saturday, Sunday or other day on
which banks in either Grand Rapids, Michigan or New York, New York are required
by law to close or are customarily closed.

This Note is one of the 4.27% Series D Senior Notes, due 14 June 2030 of the
Company in the original aggregate principal amount of $35,000,000, which,
together with the 3.89% Series A Senior Notes, due December 17, 2022, of the
Company in the original aggregate principal amount



--------------------------------------------------------------------------------

 



of $35,000,000, the 3.98% Series B Senior Notes, due December 17, 2024, of the
Company in the original aggregate principal amount of $40,000,000, the 4.20%
Series C Senior Notes, due June 14, 2028 of the Company in the original
aggregate principal amount of $40,000,000, and any other Shelf Notes (as defined
in the Note Agreement hereafter mentioned), are issued or to be issued under and
pursuant to the terms and provisions of the Note Purchase and Private Shelf
Agreement, dated as of December 17, 2012 (as amended, the “Note Agreement”),
between the Company, on the one hand, and PGIM, Inc. (formally known as
Prudential Investment Management, Inc.), the Initial Purchasers named in the
Purchaser Schedule attached thereto and each Prudential Affiliate which becomes
party thereto, on the other hand, and the holder hereof is entitled equally and
ratably with the holders of all other Notes outstanding under the Note Agreement
to all the benefits provided for thereby or referred to therein.  Reference is
hereby made to the Note Agreement for a statement of such rights and benefits.

This Note and the other Notes outstanding under the Note Agreement may be
declared due prior to their expressed maturity dates and certain prepayments are
required to be made thereon, all in the events, on the terms and in the manner
and amounts as provided in the Note Agreements.

The Notes are not subject to prepayment or redemption at the option of the
Company prior to their expressed maturity dates except on the terms and
conditions and in the amounts and with the premium, if any, set forth in the
Note Agreement.

This Note is registered on the books of the Company and is transferable only by
surrender thereof at the principal office of the Company duly endorsed or
accompanied by a written instrument of transfer duly executed by the registered
holder of this Note or its attorney duly authorized in writing.  Payment of or
on account of principal, premium, if any, and interest on this Note shall be
made only to or upon the order in writing of the registered holder.

[Signature Page Follows]

 

 





--------------------------------------------------------------------------------

 



This Note and said Note Agreement are governed by and construed in accordance
with the law of Illinois (excluding any conflicts of law rules which would
otherwise cause this note to be construed or enforced in accordance with the
laws of any other jurisdiction), including all matters of construction, validity
and performance.

Universal Forest Products, Inc.



By:_________________________________________________
Title:

 



--------------------------------------------------------------------------------